Simmons, C. J.
A telegram addressed to a named person in a designated city, “care of Teachers’ Institute,” the addressee being a non-resident of that city, did not, as required by the telegraph penalty act of December 20th, 1892, which must be strictly construed, specify any place within the limits of tire city at which the message was to be delivered, it appearing that the “Teachers’ Institute” was not a permanent body or institution, but simply a convention of teachers temporarily in session, and that for the time being it was holding its meetings alternately in two different buildings, one of which was the county court-house and the other a “ colored school-house.” Judgment reversed.